Lundberg Stratton, J.,
dissenting.
{¶ 10} I respectfully dissent. I believe that there is insufficient evidence to support the board’s findings of fact and misconduct. Therefore, I would return this cause to the board for further proceedings.
{¶ 11} The board’s findings of fact in this case are based on the allegations in the complaint and the affidavits of the bar association’s investigator. Although the affidavits are sworn statements, they contain summary, conclusory assessments of misconduct based solely on conversations with the four grievants and are not based upon personal knowledge. Such affidavits are not sufficient evidence to sustain a motion for default judgment under Gov.Bar R. V(6)(F)(l)(b). Northwestern Ohio Bar Assn. v. Lauber, 104 Ohio St.3d 121, 2004-Ohio-6237, 818 N.E.2d 687.
{¶ 12} We addressed similar concerns in Lauber. The respondent in that case was the subject of a six-count complaint charging him with various violations of the Code of Professional Responsibility. He was served with but failed to respond to the complaint filed by the Northwestern Ohio Bar Association.
{¶ 13} The bar association sought a default judgment. The Board of Commissioners on Grievances and Discipline recommended that Lauber be indefinitely suspended from the practice of law for rule violations based upon six counts of misconduct. The board’s findings were based solely upon an investigator’s sworn statement. We rejected the summary, conclusory affidavit because it lacked “sufficient weight or probative force to constitute the ‘[s]worn or certified documentary prima facie evidence’ that Gov.Bar R. V(6)(F)(l)(b) requires to *120sustain a motion for default.” Lauber, 104 Ohio St.3d 121, 2004-Ohio-6237, 818 N.E.2d 687, ¶ 3 citing Ohio State Bar Assn. v. Reid (1999), 85 Ohio St.3d 327, 331, 708 N.E.2d 193. We remanded Lauber for further proceedings to “includ[e] the submission and consideration of evidence that directly establishes the charges of respondent’s misconduct.” Id. at ¶ 4.
Thomas M. Kollin, for relator.
{¶ 14} I see little distinction between Lauber and the present case. Both cases involved a defaulting respondent. In both cases, the relator’s evidence consisted entirely of an investigator’s affidavit or affidavits containing hearsay and conclusory statements. It is inconsistent for us to remand Lauber for further proceedings to develop the record, while summarily accepting the board’s findings in Parker that are based upon the same type of evidence. I believe that we should also remand Parker and require the board to support its findings by sworn or certified documentary evidence.
{¶ 15} I am also troubled by the majority’s rejection of the board’s findings of 17 other rule violations attributed to Parker though not cited by relator in its motion for default or substantiated with proof. It is inconsistent to agree to some charges of misconduct based upon an insufficient affidavit while rejecting other rule violations as unsubstantiated. I believe that it is confusing for the board and frustrating for the aggrieved complainants for these charges to be summarily dismissed for lack of proof. Clients who file grievances expect the disciplinary process to be properly followed and completed. In addition, these dismissed charges could become relevant in a future disciplinary action as part of a continuing pattern of misconduct or as justification to enhance a penalty.
{¶ 16} I do not agree with the sanction of an indefinite suspension under these circumstances. Therefore, as we did in Lauber, I would remand this cause for further proceedings.